Citation Nr: 1739579	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-19 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a neurological disability affecting the left elbow and hand, to include as secondary to his service-connected left shoulder disability.

2.  Entitlement to a separate compensable disability rating for service-connected left shoulder traumatic arthritis.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard with verified periods of active duty from May 1969 to September 1969, December 1990 to May 1991, and August 2004 to February 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claims for entitlement to service connection for a left elbow disability and entitlement to a separate compensable disability rating for left shoulder arthritis, respectively. 

In a March 2008 rating decision, the RO granted service connection for status-post arthroscopic surgery, left shoulder, secondary to cuff tear with residual pain and limitation of motion, and assigned a 20 percent evaluation effective February 25, 2007, with a temporary 100 percent disability rating assigned effective November 2, 2007, and a 20 percent evaluation from March 1, 2008.  The March 2008 rating decision also denied service connection for arthritis.  In an April 2008 statement, the Veteran voiced his disagreement with the denial of service connection for arthritis and the end date assigned for his temporary 100 percent rating for convalescence from surgery.  In an April 2012 rating decision, the RO extended the temporary total rating for this particular period to run from November 2, 2007 to March 31, 2008.

Also in the April 2012 rating decision, the RO amended the description of the service-connected left shoulder disability to include traumatic arthritis of the shoulder, and continued the 20 percent disability rating for all but the periods during which the Veteran was in receipt of a temporary total rating based on surgery and convalescence.  The Veteran appealed, asserting that he should have been awarded an additional percentage for traumatic arthritis of the left shoulder.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Neurological symptoms involving the Veteran's left hand and fingers manifest within one year of separation from active military service, and have continued on a recurrent basis; the Veteran was subsequently diagnosed with ulnar neuropathy.  

2.  The rating assigned for the Veteran's service-connected left shoulder disability contemplates impairment from both status-post arthroscopic surgery, left shoulder, secondary to cuff tear with residual pain and limitation of motion and traumatic arthritis of the left shoulder; assignment of a separate compensable evaluation for traumatic arthritis would constitute impermissible pyramiding.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ulnar neuropathy, status-post ulnar nerve release surgery at elbow, have been met.  38 U.S.C.A. §§ 1101, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for the assignment of an additional separate compensable disability rating for service-connected left shoulder arthritis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.20, 4.27, 4.40, 4.59, 4.68, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5099-5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Service Connection for Left Elbow Neurological Disability

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Ulnar neuropathy, as an "organic disease of the nervous system," is among the enumerated disabilities considered to be a "chronic disease" for this purpose.

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336; 38 C.F.R. § 3.303(b).

The Veteran claims entitlement to service connection for an elbow disability, specifically, for ulnar neuropathy.  An April 2009 VA EMG nerve conduction study of the left upper extremity demonstrated left ulnar nerve entrapment at the elbow.  The Veteran underwent surgery later that month, where the surgeon found entrapment by scarring and subluxation on flexion, and performed an ulnar nerve release at the elbow.  The Veteran was provided with a VA neurological examination in January 2012, at which the examiner diagnosed ulnar neuropathy due to scarring and entrapment of the ulnar nerve at medial epicondyle and cubital tunnel.

The Veteran asserts that his initial elbow injury arose from the same in-service fall which has been found to have caused his left shoulder disability, with his elbow making first contact. 

While the January 2012 VA examiner stated that it did not appear that the elbow was traumatized in the original shoulder injury and that symptoms of ulnar neuropathy are not evidenced in the record until 2008, the Board finds the Veteran's description of his in-service fall to be both competent and credible, and notes that left upper extremity neurological symptoms manifest before 2008.  Specifically, at a June 2007 VA polytrauma/TBI consult, the Veteran reported numbness and tingling in his left hand and fingers.  A September 2007 VA treatment record notes that the Veteran reported severe stinging in his left hand, and an October 2007 VA occupational therapy note documented the Veteran's report of stinging pain and numbness/tingling starting in the little finger of his left hand and spreading to all his fingers.  The Veteran has reported numbness and tingling of the left hand and fingers on a recurrent basis ever since, undergoing left ulnar nerve release surgery in April 2009 with continued left hand tingling and numbness during the relevant appeal period.

The Veteran separated from his most recent period of active military service in February 2007.  As noted above, ulnar neuropathy as an "organic disease of the nervous system" is among the disabilities for which service connection may be presumed if such arose within one year of active military service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran initially manifest symptoms of ulnar neuropathy in mid-to-late 2007, which continued on a recurrent basis through his formal diagnosis in April 2009.  As the Veteran has continued to experience symptoms of ulnar neuropathy during the relevant appeal period, service connection may be awarded on a presumptive basis. 

II.  Claim for a Separate Compensable Disability Rating 
for Left Shoulder Arthritis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  

In assigning disability ratings, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

In a March 2008 rating decision, the RO granted service connection for status-post arthroscopic surgery, left shoulder, secondary to cuff tear with residual pain and limitation of motion, and assigned a 20 percent evaluation effective February 25, 2007, with a temporary 100 percent rating assigned effective November 2, 2007, and a 20 percent evaluation from March 1, 2008.  In relevant part, the March 2008 rating decision also denied service connection for arthritis.  After the Veteran appealed the denial of service connection for arthritis, the RO issued an April 2012 rating decision, in which the RO amended the service-connected left shoulder disability to include traumatic arthritis of the shoulder.  The Veteran appealed, asserting that he should have been granted an additional percentage or separate compensable disability rating for traumatic arthritis of the left shoulder.

Shoulder disabilities are evaluated under 38 C.F.R. § 4.71a, Schedule of ratings - musculoskeletal system.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

DC 5010 states that arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under DC 5003.  Under DC 5003, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DC 5201 (limitation of motion of the arm).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is assigned if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2017).

The RO initially granted service-connection for the Veteran's status-post arthroscopic surgery, left shoulder, secondary to cuff tear with residual pain and limitation of motion.  Other than the periods during which the Veteran was in receipt of a temporary 100 percent rating for surgery and convalescence, the RO assigned a 20 percent disability rating under Diagnostic Code (DC) 5299-5201, rated by analogy as limitation of motion of the arm.  The evidence demonstrates that the Veteran is right handed, and therefore, the left shoulder joint is considered to be a "minor" rather than "major" joint for purposes of 38 C.F.R. § 4.71(a).

The Veteran has argued that when the RO amended the service-connected left shoulder disability to include traumatic arthritis of the shoulder in the April 2012 decision, this should have been accompanied by a higher or separate compensable disability rating reflective of the fact that the prior rating did not contemplate impairment from his left shoulder arthritis.

While it is true that the RO, in the March 2008 rating decision, did not find that the evidence supported a grant of service connection for arthritis, the rating assigned for the service-connected status-post arthroscopic surgery, left shoulder, secondary to cuff tear with residual pain and limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201 considered all functional impairment of the shoulder, to include the limited motion specifically listed under DC 5201, as well as symptoms such as shoulder pain, painful motion, fatigue, weakness, and additional impairment during flare-ups of symptoms and when the shoulder joint is used repeatedly over a period of time.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  When symptoms and resulting functional impairment of a non-service connected disorder cannot be distinguished from those resulting from the service-connected disorder, they will be considered as relating to the service-connected disorder.   See Mittleider v. West, 11 Vet. App. 181 (1998).  There is no indication in the record that any distinction was made between symptoms potentially resulting from left shoulder arthritis and symptoms resulting from the Veteran's service-connected left shoulder rotator cuff tear, status-post arthroscopic surgery in the assignment of a disability rating for the latter disability.  

As noted above, the evaluations assigned under the Rating Schedule are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The ratings assigned are meant to compensate actual functional impairment from service-connected disabilities, rather than the number of disabilities affecting any particular bodily system.  In this case, prior to amending the service-connected left shoulder disability to include arthritis, the Veteran had already been assigned a 20 percent disability rating on the basis of limited motion of the left shoulder, Diagnostic Code 5201.  The Rating Schedule directs that where there is limited motion to a compensable degree, traumatic arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Service-connected traumatic arthritis of the left shoulder is therefore also evaluated under Diagnostic Code 5201.   Thus, to award an additional or separate compensable disability rating for left shoulder arthritis would result in impermissible pyramiding, particularly where, as here, evaluations for left shoulder arthritis and status-post arthroscopic surgery, left shoulder, secondary to cuff tear with residual pain and limitation of motion are both determined using the same diagnostic code and criteria; contemplating identical symptomatology and functional impairment.  Such an award is therefore unwarranted, and the claim must be denied.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


ORDER

Service connection for left ulnar neuropathy, status-post ulnar nerve release at elbow, is granted.

A separate compensable disability rating for the addition of left shoulder arthritis to the Veteran's service-connected left shoulder disability is denied. 


REMAND

The Board finds that additional development is needed prior to adjudication of the appeal seeking a TDIU.

Additional relevant evidence has been added to the record since the RO's most-recent adjudication of the Veteran's claim of entitlement to a TDIU.  In particular additional updated VA treatment records have been added to the file, including a May 2017 VA Mental Health treatment record documenting the Veteran's report that he was staying busy with his gunsmith business.  Such evidence has not yet been considered by the AOJ.  On remand, the AOJ should readjudicate the issue of entitlement to a TDIU considering all evidence of record as well as any additional functional impairment resulting from the Veteran's newly service-connected left ulnar neuropathy.

The Veteran has consistently reported that he previously worked full time as a self-employed gunsmith, before moving to part time due to his service connected disabilities.  He testified at the November 2016 Board hearing that he no longer had the dexterity or strength in his left hand or left shoulder necessary to continue repairing guns.  As noted above, however, the Veteran reported to a VA mental health care provider that he was staying busy with his gunsmith business.  On remand, clarification should be sought from the Veteran as to his level(s) of employment and income since he submitted his application for a TDIU in June 2012.  As the Veteran has asserted that he was forced to miss significant work due to his disabilities, the Veteran should be contacted and asked to supply evidence concerning his yearly business earnings during the appeal period, to allow VA to consider whether the Veteran's employment during the appeal period may be considered marginal.

Finally, the most recent VA examinations pertaining to the severity of the Veteran's service-connected disabilities and their effect on the Veteran's employability were conducted more than four years ago.  On remand, contemporaneous examination should be provided to assess the combined effect of such disabilities on the Veteran's functional abilities.   See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, including employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether the claimant's condition(s) precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, to include writing, typing, or other activities requiring manual dexterity. 

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Contact the Veteran and his representative and request that the Veteran submit his employment records (as he reportedly worked as a self-employed gunsmith during the appeal period), such as pay stubs, W2 Forms, tax returns, etc..., documenting his business income throughout the appeal period.  Advise the Veteran that it is ultimately his responsibility to submit this evidence which may or may not demonstrate that such employment was "marginal".

3.  After completing the above, schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the overall impact of the Veteran's service-connected disabilities on his employability.  All findings should be reported in detail.  The examiner(s) must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner(s) must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  

The AOJ should provide the examiner with a list of all the Veteran's service-connected disabilities.

The examiner must elicit from the Veteran a full work and educational history, as well as a description of the Veteran's functioning/activities over the course of a normal day/week.   

The VA examiner must address the extent of functional and industrial impairment due to the combined effect of the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the current severity of the Veteran's service-connected disabilities and the effects of such disabilities upon the Veteran's ordinary activity which includes those relevant to employment.  This description may include an opinion on such questions as whether the Veteran's service-connected conditions preclude standing and/or sitting for extended periods (specifying the time limits), lifting more than a certain weight, interacting appropriately with others (customers, coworkers, employers), or performing other specific tasks, such as those requiring extended concentration or fine motor skills, or hearing and communication abilities.  

The examiner(s) must comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary or light work.

The examiner(s) must include in the examination report(s) the rationale for any opinion expressed.  However, if an examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical report(s) to ensure responsiveness and full compliance with the directives of this remand; implement corrective procedures as needed.  

5.  After completing the aforementioned, and any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claim of  entitlement to a TDIU.  If the benefit sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


